EXHIBIT 10.19.11

 

WAIVER TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

WAIVER, dated as of February 25, 2005 (this “Waiver”), in respect of the Amended
and Restated Credit Agreement, dated as of April 30, 2004 (as amended, waived,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) among THE DOE RUN RESOURCES CORPORATION, a New York
corporation (the “Borrower”), the financial institutions from time to time
parties thereto (the “Lenders”), and THE RENCO GROUP, INC., a New York
corporation, as agent for the Lenders (in such capacity, the “Agent”).

 

WHEREAS, pursuant to Section 4.2.1 of the Credit Agreement the Borrower is
required to prepay the Loan and the Discretionary Credit Obligations (as defined
in the Credit Agreement) in the amount of the lesser of (a) 75% of Consolidated
Excess Cash Flow (as defined in the Credit Agreement) for the 2004 fiscal year
of the Borrower or (b) the sum of (i) the amount of the Loan plus (ii) the
amount of the Discretionary Credit Obligations then outstanding, which amount
the Borrower, the Agent and the Lender agree is equal to $11,078,000 (the “2004
Excess Cash Flow Prepayment”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lenders waive the
requirement to make the 2004 Excess Cash Flow Prepayment, and the Agent and the
Lender are willing to grant such waiver but only on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.               Defined Terms. Unless otherwise defined herein, terms defined
in the Credit Agreement are used herein as therein defined.

 

2.               Waiver. The Agent and the Lender hereby waive the requirement
set forth in Section 4.2.1 of the Credit Agreement that the Borrower make the
2004 Excess Cash Flow Prepayment.

 

3.               Representations. To induce the Agent and the Lenders to enter
into this Waiver, the Borrower ratifies and confirms each representation and
warranty set forth in the Credit Agreement as if such representations and
warranties were made on even date herewith, and further represents and warrants
that (a) no material adverse change has occurred in the financial condition or
business prospects of the Borrower since the date of the last financial
statements delivered to the Agent and the Lenders, (b) after giving effect to
this Waiver, no Default or Event of Default has occurred and is continuing, and
(c) the Borrower is fully authorized to enter into this Waiver.

 

--------------------------------------------------------------------------------


 

4.               Conditions Precedent. This Waiver shall become effective on the
first date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

 

(a)          Delivered Documents. On the Effective Date, the Agent shall have
received executed originals of:

 

(i)             this Waiver, executed by a duly authorized officer of each of
the Borrower and the Required Lenders; and

 

(ii)          such other documents or certificates as the Agent or counsel to
the Agent may reasonably request.

 

(b)         No Default. On the Effective Date, and after giving effect to this
Waiver, the Borrower shall be in compliance in all material respects with all of
the terms and provisions set forth in the Credit Agreement and the other Credit
Documents on its part to be observed and no Event of Default shall have occurred
and be continuing.

 

5.               Miscellaneous.

 

(a)          Limited Effect. Except as expressly consented to hereby, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
in accordance with their respective terms, without any consent, amendment,
waiver or modification of any provision thereof; provided, however, that upon
the Effective Date, all references herein and therein to the “Credit Documents”
shall be deemed to include, in any event, this Waiver and all other documents
delivered to the Agent or any Lender in connection therewith.  Each reference to
the Credit Agreement in any of the Credit Documents shall be deemed to be a
reference to the Credit Agreement as waived hereby.

 

(b)         Reaffirmation. The Borrower hereby expressly reaffirms that it is
indebted to the Lenders for the Loan and the Discretionary Credit Obligations,
and will make all payments in respect of all principal, interest and other
amounts owing under the Credit Agreement and the other Credit Documents in the
amounts and, except as expressly waived hereby, at the times required by the
Loan Agreement.

 

(c)          Severability. In case any of the provisions of this Waiver shall
for any reason be held to be invalid, illegal, or unenforceable, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Waiver shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.

 

(d)         Execution in Counterparts. This Waiver may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Waiver by signing one or more
counterparts. Delivery of an executed counterpart of a signature page to this
Waiver by

 

2

--------------------------------------------------------------------------------


 

facsimile or telecopier shall be effective as delivery of an originally executed
counterpart of this Waiver.

 

(e)          Governing Law. This Waiver shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without giving
effect to the conflict of law principles thereof; provided, however, that the
Agent and the Lenders shall retain all rights under federal law.

 

(f)            Rights of Third Parties. All provisions herein are imposed solely
and exclusively for the benefit of the Borrower, the Agent, the Lenders, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with this Waiver or any of the other Credit Documents.

 

(g)         COMPLETE AGREEMENT. THIS WRITTEN WAIVER AND THE OTHER WRITTEN
AGREEMENTS ENTERED INTO AMONG THE PARTIES REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

THE DOE RUN RESOURCES
CORPORATION

 

 

 

 

 

By:

/s/ David Chaput

 

 

Name:

David Chaput

 

 

Title:

V.P. Finance, Treasurer & CFO

 

 

 

 

the Borrower’s Address:

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, Missouri 63146

 

Telecopy: (314) 453-7178

 

 

 

 

 

AGENT AND LENDER:

 

 

 

 

 

THE RENCO GROUP, INC., as Agent
and Lender

 

 

 

 

 

By:

/s/ John A. Binko

 

 

Name:

John A. Binko

 

 

Title:

Vice President

 

 

 

 

 

 

The Renco Group, Inc.

 

30 Rockefeller Plaza

 

New York, New York 10112

 

Telecopy: (212) 541-6197

 

--------------------------------------------------------------------------------